
	
		II
		111th CONGRESS
		1st Session
		S. 1305
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prevent health care facility-acquired
		  infections.
	
	
		1.Short titleThis Act may be cited as the
			 MRSA Infection Prevention and Patient
			 Protection Act.
		2.DefinitionsIn this Act:
			(1)Acute care
			 hospitalThe term acute care hospital means a
			 hospital that maintains and operates an emergency room (including a trauma or
			 burn center), surgical unit, birthing facility, and such other unit that is
			 highly susceptible to acquiring or transmitting infections, as determined by
			 the Secretary through regulations.
			(2)HospitalThe
			 term hospital has the meaning given such term in section 1861(e)
			 of the Social Security Act (42 U.S.C.
			 1395x(e)) and includes critical access hospitals (as defined in section
			 1861(mm) of such Act) and other entities determined to be hospitals by the
			 Secretary.
			(3)MRSAThe
			 term MRSA means Methicillin-resistant Staphylococcus
			 aureus.
			(4)Other
			 infectionThe term other infection means an
			 infection that the Secretary, after consultation with the Director of the
			 Centers for Disease Control and Prevention and other public health officials,
			 as appropriate, and after public hearing, determines to be, or to have the
			 potential to become, a serious source of morbidity and mortality in health care
			 facilities.
			(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			3.Hospital
			 infection prevention programs
			(a)Regulations
				(1)In
			 generalNot later than 150 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Director of the Centers for
			 Disease Control and Prevention and such independent experts as the Secretary
			 determines appropriate, shall promulgate regulations that—
					(A)provide a list of
			 best practices for preventing MRSA infections and such other antibiotic
			 resistant pathogens as the Secretary determines appropriate;
					(B)define the term
			 high risk hospital departments for purposes of applying the best
			 practices provided for under subparagraph (A), which may include surgical,
			 burn, neonatal, and such other departments as the Secretary determines;
					(C)define the term
			 serious source of morbidity and mortality in quantitative terms
			 for purposes of determining the applicability of this Act to other infections,
			 except that such definition shall not require morbidity and mortality rates of
			 more than 1 percent of the estimated patient population at risk for a
			 particular infection in order for an infection to qualify as a serious source
			 of morbidity and mortality; and
					(D)provide
			 screening, recordkeeping, and other requirements as they relate to reductions
			 in MRSA infections.
					(2)ConsistencyThe
			 regulations promulgated under this subsection shall be consistent with the
			 requirements of this Act.
				(3)Effective
			 dateThe regulations promulgated under paragraph (1) shall take
			 effect on the date that is 30 days after the date on which such regulations are
			 published in the Federal Register, but in no case later than 180 days after the
			 date of enactment of this Act.
				(b)Screening
			 requirements
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, each acute care hospital shall screen each patient entering an
			 intensive care unit or other high risk hospital department (as defined in the
			 regulations promulgated under subsection (a)(1)(B)).
				(2)Extension of
			 requirements
					(A)In
			 generalThe Secretary, in consultation with the Director of the
			 Centers for Disease Control and Prevention, shall establish a process and a
			 timetable for extending the screening requirements of paragraph (1) to all
			 patients admitted to all hospitals.
					(B)Requirements
			 fully appliedThe timetable established under subparagraph (A),
			 shall require that all patients be covered by the screening requirements under
			 paragraph (1) by not later than January 1, 2014.
					(C)WaiverThe
			 Secretary may waive the requirements of this paragraph if the Secretary
			 determines, at the recommendation of the Director of the Centers for Disease
			 Control and Prevention and after public hearing, that the rate of MRSA
			 infections or other infections has declined to a level at which further
			 screening is no longer needed.
					(3)Medicare
					(A)Requirement
						(i)In
			 generalSection 1866(a)(1) of the Social Security Act (42 U.S.C.
			 1395cc(a)(1)) is amended—
							(I)by striking
			 and at the end of subparagraph (U);
							(II)by striking the
			 period at the end of subparagraph (V) and inserting , and;
			 and
							(III)by inserting
			 after subparagraph (V) the following:
								
									(W)in the case of an acute care hospital
				(as defined in section 2(1) of the MRSA
				Infection Prevention and Patient Protection Act), to comply with
				the screening requirements described in section 3 of such
				Act.
									.
							(ii)Effective
			 dateThe amendments made by clause (i) shall apply to agreements
			 entered into or renewed on or after the date that is 180 days after the
			 enactment of this Act.
						(B)Medicare
			 payment adjustmentsNot later than January 1, 2011, the Secretary
			 shall submit to the appropriate committees of Congress, a report on whether
			 payment adjustments should be made under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) to assist certain hospitals in defraying the cost of screening for, and
			 the subsequent treatment of, MRSA infections (or other infections). In
			 preparing such report, the Secretary shall give special consideration to the
			 needs of rural, critical access, sole community, and Medicare dependent
			 hospitals, and disproportionate share hospitals and other hospitals with a
			 disproportionate share of immune compromised patients.
					(c)Best
			 practicesIn addition to any other best practices contained in
			 the regulations promulgated under subsection (a)(1)(A), each hospital shall
			 comply with the following:
				(1)A hospital shall
			 require contact (barrier) precautions, as determined by the Secretary, be taken
			 when treating patients who test positive for MRSA colonization (as defined by
			 the Centers for Disease Control and Prevention).
				(2)Where possible, a
			 hospital shall—
					(A)(i)isolate, with the same
			 staffing ratio per bed as in the non-isolated beds of the hospital, or cohort
			 patients colonized or infected with MRSA; or
						(ii)notify any
			 patients with whom the infected patient may room that such patient has tested
			 positive for MRSA;
						(B)control and
			 monitor the movements of such patients within the hospital; and
					(C)take whatever
			 steps are needed to stop the transmission of MRSA bacteria to patients who did
			 not come into the hospital infected or colonized with such bacteria.
					The
			 Secretary may suspend the application of this paragraph in the case of an
			 emergency.(3)All patients who
			 test positive for MRSA shall be informed of the results. All MRSA test results
			 shall be noted in the patient's medical record.
				(4)Each hospital
			 shall, by January 1, 2010, adopt a policy requiring any patient who has a MRSA
			 infection to receive oral and written instructions regarding aftercare and
			 precautions to prevent the spread of the infection to others.
				(5)Patients being
			 discharged from intensive care units shall be tested again for MRSA, and those
			 patients testing positive shall be informed of their status, and that status
			 shall be noted in the patient's medical records in case of readmittance to a
			 hospital.
				(6)A hospital shall
			 educate its staff concerning modes of transmission of MRSA, use of protective
			 equipment, disinfection policies and procedures, and other preventive
			 measures.
				(7)A hospital shall
			 provide other interventions, as the Secretary determines to be necessary, for
			 control of MRSA infection.
				(d)Reporting
				(1)In
			 generalNot later than January 1, 2011, each hospital shall,
			 using the National Healthcare Safety Network of the Centers for Disease Control
			 and Prevention, report hospital-acquired MRSA and other infections that occur
			 in the hospital facility. The Secretary shall develop a process for the risk
			 adjustment of such reports by hospitals.
				(2)PublicationThe
			 Secretary shall develop a system for the publication of hospital-specific
			 infection rates, including the rate of MRSA infections.
				(e)Non-hospital
			 medicare providers
				(1)MRSA infection
			 reportingThe Secretary, using the MRSA infection and other
			 infection information identified under subsection (b) and such other billing
			 and coding information as necessary, shall promulgate regulations to—
					(A)define the term
			 infected transferred patient, to describe a patient who, after
			 discharge from, or treatment at, a non-hospital Medicare provider, is admitted
			 to the hospital with MRSA infection (or other infection);
					(B)establish a
			 system for identifying infected transferred patients;
					(C)establish a
			 system to promptly inform any facility that has transferred an infected
			 patient; and
					(D)establish
			 requirements that any non-hospital Medicare provider that treats an infected
			 transferred patient described under subparagraph (A) and that cannot provide a
			 reasonable explanation that the infection was not acquired in the facility,
			 submit to the Secretary an action plan describing how such provider plans to
			 reduce the incidence of such infections.
					(2)AssistanceThe
			 Secretary shall promulgate regulations to develop a program to provide
			 technical assistance and educational materials to non-hospital Medicare
			 providers described in paragraph (1)(A) in order to assist in preventing
			 subsequent MRSA infections.
				(3)Publication of
			 certain informationIf a non-hospital Medicare provider
			 identified using the system established under paragraph (1) fails to take
			 steps, as required by the regulations promulgated under subparagraph (1)(D), to
			 combat MRSA infections, the Secretary shall publish the name of the provider
			 and the number of MRSA infections from such provider in the previous
			 year.
				(f)Assistance
				(1)In
			 generalTo provide for the rapid implementation of MRSA screening
			 programs and initiatives through the installation of certified MRSA screening
			 equipment and the provision of necessary support services, a hospital may
			 submit an application to the Secretary for a 1-year increase in the amount of
			 the capital-related costs payment made to the hospital under the prospective
			 payment system under section 1886(g) of the Social Security Act (42 U.S.C. 1395ww(g)). The
			 Secretary shall approve all requests that the Secretary determines are
			 reasonable and necessary.
				(2)RepaymentA
			 hospital that receives an increase under paragraph (1) shall, not later than 4
			 years after the date of receipt of such increase, reimburse the Secretary for
			 the costs of such increase. Such costs shall include the accrual of interest at
			 the rate payable for Federal Treasury notes. Such reimbursement may be in the
			 form of reduced capital-related costs payments to the hospital under the system
			 described in paragraph (1) for the years following the year in which the
			 increase was received.
				(3)Certification
			 systemNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall promulgate regulations for the development of a
			 system to certify appropriate MRSA screening and support services for purposes
			 of this subsection.
				4.MRSA testing
			 pilot program
			(a)In
			 generalThe Director of the Centers for Disease Control and
			 Prevention (referred to in this section as the Director) shall
			 award a grant to 1 collaborative project involving an eligible hospital and
			 qualified testing corporation on a competitive basis to carry out a pilot
			 program designed to develop a rapid, cost-effective method for testing for MRSA
			 using the polymerase chain reaction (referred to in this section as
			 PCR) or other molecular testing methods.
			(b)PurposeThe
			 pilot program described in subsection (a) shall be designed to—
				(1)develop a
			 low-cost, nationally adoptable PCR-based analytical system for timely MRSA
			 testing and results;
				(2)develop the
			 system described in paragraph (1) so that it is affordable to hospitals,
			 thereby enabling compliance with mandated MRSA testing requirements;
				(3)develop a system
			 for centralized reporting of results receiving through such testing to
			 appropriate governmental agencies for the purpose of disease reporting and
			 surveillance; and
				(4)develop a
			 technology platform that may be extended to other infections that the Director
			 identifies as priorities for detection, treatment, and surveillance.
				(c)EligibilityThe
			 Secretary shall establish requirements regarding eligibility to receive a grant
			 under this section, which shall include the following requirements:
				(1)The collaborate
			 project shall be between a nonprofit hospital organized for charitable purposes
			 under section 501(c)(3) of the Internal Revenue Code of 1986 and a qualified
			 testing corporation.
				(2)The hospital
			 shall serve as the beta test site for any MRSA screening methods developed
			 through the pilot program.
				
